April 20, 2007


Mr. Christopher A. Fusselman
The Fusselman Law Firm, P.C.
1717 St. James Place, Suite 470
Houston, TX 77056

Ms. Ruth G. Malinas
Ball & Weed, P.C.
745 East Mulberry, Suite 500
San Antonio, TX 78212-3191
Mr. Gus D. Oppermann V
Folger, Wheat & Opperman, L.L.P.
848 Heights Blvd.
Houston, TX 77007

RE:   Case Number:  05-0197
      Court of Appeals Number:  03-03-00694-CV
      Trial Court Number:  C2002-332B

Style:      GYM-N-I PLAYGROUNDS, INC.
      v.
      RON SNIDER

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Diane O'Neal  |
|   |Ms. Kathy H.      |
|   |Faulkner          |
|   |Ms. Sylvia Ann    |
|   |Mayer             |